DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 20110170728 A1).

With respect to claim 1, Chen discloses an electronic device comprising: 
a body (#200) comprising a first face (#212) that faces a first direction, a second face (#214) that faces a second direction opposite to the first direction, and one or more side faces (#216,218) that face a third direction perpendicular to each of the first and second directions (Par.[0030]); and
a rear case (#210,222) coupled along one of the one or more side faces (see fig.3: side faces #216,218 are coupled to rear case #210,222), wherein the rear case comprises: 
one or more microphone coupling structures (#300,306,210),
a rear case outer part (#222); and 
a rear case inner part (#210) coupled to the rear case outer part through horizontal sliding (Par.[0036] rear case outer part #222 is attached to rear case inner part #210 via a horizontal sliding connection of hooks #310 into holes #312), 
wherein the microphone coupling structure comprises: 
a microphone acoustic duct (#306; Par.[0038]) disposed at the rear case outer part; 
a microphone rubber mounting portion (figs.4,5 portion #304 of case #210 that mounts microphone boot #300) disposed at the rear case inner part and inserted into the microphone acoustic duct; and 
a microphone rubber (#300) coupled to the microphone rubber mounting portion and spatially coupled to the microphone acoustic duct (Par.[0041][0043]), and
wherein the microphone rubber is vertically detachable from the microphone rubber mounting portion (Par.[0041] microphone boot rubber #300 is friction fit within frame #210, and is therefore detachable). 

With respect to claim 2, Chen discloses the electronic device of claim 1, wherein the microphone acoustic duct protrudes towards the microphone rubber mounting portion in an inner face of the rear case outer part (see figs.4,5 acoustic duct #306 protrudes towards the mounting portion of case #210 through an inner face of outer case #222).

With respect to claim 3, Chen discloses the electronic device of claim 1, wherein the microphone acoustic duct (#306) comprises: one end disposed to an exterior of the rear case outer part (#222); and the other end closely in contact with the microphone rubber (#300)(Par.[0037]).

With respect to claim 4, Chen discloses the electronic device of claim 1, wherein the microphone rubber mounting portion comprises: a first opening (#342) through which the microphone acoustic duct penetrates and which is open in the third direction (Par.[0040]); and a second opening (#304) to which the microphone rubber is inserted and which is open in the first direction (Par.[0037]); and a plurality of side walls which surround the first and second openings and which protrude in the first direction (case #210 comprises a plurality of side walls that protrude in different directions, see figs.3-5).

With respect to claim 5, Chen discloses the electronic device of claim 3, further comprising: a first sound passage (#301) which is spatially coupled with the other end of the microphone acoustic duct and which extends in the third direction (Par.[0041-0042]); and a second sound passage (#301) which is coupled with the first sound passage and which extends in the first direction to be spatially coupled with a microphone (#130)(Par.[0042] sound passage #301 comprises a plurality of sections including tubular and conical sections that extend in different directions).

With respect to claim 6, Chen discloses the electronic device of claim 5, wherein a first protrusion (#330) for preventing a sound leakage is further constructed at the microphone rubber to seal between the other end of the microphone acoustic duct and an end portion of the first sound passage of the microphone rubber (Par.[0046]).

With respect to claim 7, Chen discloses the electronic device of claim 6, wherein the first protrusion for preventing the sound leakage has a ring shape and is closely in contact with the other end of the microphone acoustic duct (figs.11,12 #330; Par.[0046]).

With respect to claim 8, Chen discloses the electronic device of claim 6, wherein the microphone rubber further comprises a seating portion to which the microphone is mounted, and the seating portion is disposed to a periphery of the mounted microphone so that a second protrusion (fig.12 #330) for preventing a sound leakage is further constructed to seal the microphone (Par.[0046]).

With respect to claim 9, Chen discloses the electronic device of claim 1, wherein the rear case outer part further has a locking structure (#310) constructed to prevent the microphone rubber mounted to the microphone rubber mounting portion from being lifted, and wherein the locking structure is constructed at an upper end of the rear case outer part in a shape which protrudes above at least part of the mounted microphone rubber (Par.[0036] hooks #310 are locking structure that secures microphone rubber #300 between cases #222 and #210).

With respect to claim 10, Chen discloses an electronic device comprising: 
a body (#200) comprising a first face (#212) which faces a first direction, a second face (#214) which faces a second direction opposite to the first direction, and one or more side faces (#216,218) which face a third direction perpendicular to each of the first and second directions (Par.[0030]); and
a rear case (#210,222) which is coupled along one of the one or more side faces (see fig.3: side faces #216,218 are coupled to rear case #210,222), wherein the rear case comprises: 
a rear case outer part (#222) in which at least one or more microphone coupling structures (#300,306,210) are constructed; and 
a rear case inner part (#210) coupled to the rear case outer part through horizontal sliding (Par.[0036] rear case outer part #222 is attached to rear case inner part #210 via a horizontal sliding connection of hooks #310 into holes #312), and
wherein the microphone coupling structure comprises: 
a microphone acoustic duct (#306; Par.[0038]) disposed at the rear case outer part; and 
a microphone mounting portion (figs.4,5 portion #304 of case #210 that mounts  microphone boot #300) disposed at the rear case outer part so as to be coupled integrally to the microphone acoustic duct through a double injection process by using a microphone insert (#300,130)(Par.[0031] “injection molded parts”).

With respect to claim 11, Chen discloses the electronic device of claim 10, wherein the microphone acoustic duct comprises: wherein the microphone acoustic duct (#306) comprises: one end disposed to an exterior of the rear case outer part (#222); and the other end closely in contact with the microphone mounting portion (#210,304)(Par.[0037]).

With respect to claim 12, Chen discloses the electronic device of claim 10, wherein the microphone acoustic duct comprises: a first sound passage which extends substantially horizontally from the rear case outer part; and a second sound passage which is spatially coupled with the first sound passage and which extends substantially vertically (Par.[0042] sound passage #301 comprises a plurality of sections including tubular and conical sections that extend in different horizontal and vertical directions).

With respect to claim 13, Chen discloses the electronic device of claim 10, wherein the microphone mounting portion further has a sealing member (#330) disposed to seal between the microphone mounting portion and a microphone (Par.[0046]).

With respect to claim 14, Chen discloses the electronic device of claim 13, wherein the sealing member further has a protrusion constructed to prevent a sound leakage (figs.11,12 #330, Par.[0046]).

With respect to claim 15, Chen discloses the electronic device of claim 10, wherein a locking structure (#310,312) is further constructed to prevent a microphone mounted to the microphone mounting portion from being lifted, wherein the locking structure comprises: a pair of locking holes (#312) which are constructed at one face of the microphone mounting portion; and a pair of locking protrusions (#310) which are constructed at both ends of a circuit board (#204) of the microphone in directions away from each other, and which are inserted to the pair of locking holes (Par.[0036] hooks #310 are locking structure that secures microphone rubber #300 between cases #222 and #210).

Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive.
Regarding independent claims 1 and 10, the applicant argues that Chen does not disclose "a rear case coupled along one of the one or more side faces, wherein the rear case comprises: one or more microphone coupling structures; a rear case outer part; and a rear case inner part coupled to the rear case outer part through a horizontal sliding" and "wherein the microphone rubber is vertically detachable from the microphone rubber mounting portion".
The applicant notes that frame #210 is not part of a “rear case” and cannot be interpreted as such. The Examiner disagrees and maintains that elements #210 and #222 form a rear case of the electronic device #200.  The present claim language does not provide any structural limitations that exclude the interpretation of the elements #210,222 of Chen from being a “rear case”.
The applicant also has noted that element #222 couples to the frame #210 via hooks #310 and holes #312 in a snap-fit arrangement.  The Applicant asserts that this arrangement is not a horizontal sliding as required by the claim language.  The Examiner disagrees and maintains that the snap-fit arrangement of the hooks #310 of element #222 into holes #312 of frame element #210 is a horizontal sliding of the hooks into the holes.  The present claim language does not limit the direction of “horizontal sliding”, therefor any direction of movement may be interpreted as such. 
Additionally the applicant argues that the microphone rubber is not vertically detachable from the microphone rubber mounting portion.  The Examiner disagrees and maintains that the friction fit of the microphone boot #300 within frame #210 (see par.[0041] provides a vertically detachment of the boot element.  
The terms “horizontal” and “vertical” are positional terms that describe a location or movement of an element in relation to another element.  The present claim language does not provide details pertaining to the relative position of the device elements such that they are considered to be “horizontal” or “vertical”.  The terms as constructed within the present claim language do not limit the scope of the invention and have thereby been interpreted in the broadest reasonable range of the terms.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654